DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a first office action, non-final rejection on the merits. Claims 1-20, filed as preliminary amendment, are currently pending and have been considered below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/07/2020 has been considered. The submission is following the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2,4-5,7,9,11-12,16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites – “identifying an available amount of an output”.
In light of specification Para 35, 38 it is not very clear what this output is? As claim 2 is dependent on claim 1 and claim 1 recites receiving inputs for multiple users. Then claim 1 further recites calculating a score using input and sending notification. Does any of this indicate the output? If score is an output how it can be an amount? In similar fashion if notification is an output it cannot be an amount.
Only Fig 4 presents an I/O interface but does not clearly presents what this output can be. Thus, this is unclear and rejected. The examiner is not sure what the field of use is?
	Claim 9 and 16 are rejected for similar reason.
Dependent claims 3,10 and 17 fail to clarify further more. Thus, they are also rejected.
For purpose of examination Examiner has interpreted the term as any numerical output generated based on the input collected.


Claim 4 recites – “determining an initial risk of a first received input, wherein the first received input comprises a good, service, and output;”
How can an input be an output? Is there any feedback loop? Moreover, how can a single input present three items - good, service, and output? Thus, this is unclear and rejected.
	Claim 11 and 18 presenting similar limitations are rejected too.
Dependent claim 5,7,12,14 ,18 and 19 are rejected being dependent and failed to further clarify.
For purpose of examination Examiner has interpreted the term as input collected from user.
Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1,6,8,13,15 and 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Pourmohammad et al. (US 20190138512), (hereinafter Pourmohammad).
Regarding Claim 1 Pourmohammad teaches receiving and storing input data from at least two users (Para [0006], “In some embodiments, the threat events (i.e. input data) are received from a multiple data sources having multiple different data formats.”); 
calculating a risk score for each identified risk in the received data based on priority risk factors affecting respectively identified risks (Para[0384], “In step 2032, the RAP 120 can update a historical database of risk scores for the asset. The historical database of risk scores can indicate risk scores for the asset for a particular time and/or for particular times over an interval (e.g., a window of time). In step 2034, the historical risk scores of the historical database can be used to calculate a baseline risk score. The baseline risk score can be generated by averaging risk scores over a particular time period, the risk scores retrieved from the historical database.”); 
dynamically optimizing a risk analysis of the received input for multiple users within a user interface of a computing device by recalculating risk scores based on the received data and identified risks (Para [0105], “Another implementation of the present disclosure is a building management system. The system includes one or more computer-readable storage media having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to receive multiple threats (i.e. multiple users), the threats each indicating an incident affecting a dynamic risk score associated with an asset, wherein one or more of the threats are current threats that are active at a current point in time and one or more of the threats are historic threats that were active at one or more past times. The instructions cause the one or more processors to generate, based on the one or more current threats, the dynamic risk score at the current point in time, generate, based on the one or more historic threats, a baseline risk score, and cause a user interface to display an indication of the dynamic risk score at the current point in time and an indication of the baseline risk score.;”)
generating a notification for the user interface of the computing device based on the dynamic optimization of the risk analysis of the received input (Para [0213], “Furthermore, based on the analyzed threat and asset data, the analytics system can present information to a user, e.g., a security officer, via user interface systems. The user interface system can facilitate alarm handling by providing contextual information together with risk scores for particular threats. Using the risk asset score for an alarm event, security personnel can filter and/or sort alarm events to show or highlight the highest risk alarms.”)

Regarding Claim 6,13 and 20 Pourmohammad teaches the limitations of claim 1 ,8 and 15 respectively.
	Pourmohammad further teaches identifying at least one change of a variable that affects at least one risk score associated with the received input (Para [0111], “In some embodiments, the instructions cause the one or more processors to determine a total change in the dynamic risk score over the period of time based on a first dynamic risk score at a beginning of the period of time and a last dynamic risk score at an end of the period of time, determine whether the dynamic risk score is rising or falling over the period of time based on the first dynamic risk score at the beginning of the period of time and the last dynamic risk score at the end of the period of time, and cause the risk trend element to include an indication of the total change in the dynamic risk score and an indication of whether the dynamic risk score is rising or falling over the period of time.”); and
 automatically updating a calculated risk score based on at least one identified change of the variable that affects the calculated risk score associated with the received input (Para [0407]- [0408], “As another example, a broken window in a building could trigger a break glass alarm event. The risk score for the building asset would be increased in response to the event occurring. The risk score for the building may not trigger any automated workflow (e.g., call the police). However, if there is an event in the vicinity of the building, e.g., an active shooter, the building asset risk score could be elevated. The break glass event risk score could be added to the already elevated risk score to reflect the larger potential significance of the break glass event occurring near the active shooter. This could cause an automated workflow to be triggered causing security personal to be contacted or access to specific areas of the building to be restricted.”).

Regarding Claim 8 Pourmohammad teaches program instructions to receive and store input data from at least two users (Para [0006], “In some embodiments, the threat events (i.e. input data) are received from a multiple data sources having multiple different data formats.”); 
program instructions to calculate a risk score for each identified risk in the received data based on priority risk factors affecting respectively identified risks (Para[0384], “In step 2032, the RAP 120 can update a historical database of risk scores for the asset. The historical database of risk scores can indicate risk scores for the asset for a particular time and/or for particular times over an interval (e.g., a window of time). In step 2034, the historical risk scores of the historical database can be used to calculate a baseline risk score. The baseline risk score can be generated by averaging risk scores over a particular time period, the risk scores retrieved from the historical database.”); 
program instructions to dynamically optimize a risk analysis of the received input for multiple users within a user interface of a computing device by recalculating risk scores based on the received data and identified risks (Para [0105], “Another implementation of the present disclosure is a building management system. The system includes one or more computer-readable storage media having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to receive multiple threats (i.e. multiple users), the threats each indicating an incident affecting a dynamic risk score associated with an asset, wherein one or more of the threats are current threats that are active at a current point in time and one or more of the threats are historic threats that were active at one or more past times. The instructions cause the one or more processors to generate, based on the one or more current threats, the dynamic risk score at the current point in time, generate, based on the one or more historic threats, a baseline risk score, and cause a user interface to display an indication of the dynamic risk score at the current point in time and an indication of the baseline risk score.;”)
program instructions to generate a notification for the user interface of the computing device based on the dynamic optimization of the risk analysis of the received input (Para [0213], “Furthermore, based on the analyzed threat and asset data, the analytics system can present information to a user, e.g., a security officer, via user interface systems. The user interface system can facilitate alarm handling by providing contextual information together with risk scores for particular threats. Using the risk asset score for an alarm event, security personnel can filter and/or sort alarm events to show or highlight the highest risk alarms.”)

Regarding Claim 15 Pourmohammad teaches one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more processors (Abstract, “ A building management system includes one or more computer - readable storage media having instructions stored thereon that , when executed by one or more processors ,cause the one or more processors to receive threats”) , the program instructions comprising :program instructions to receive and store input data from at least two users (Para [0006], “In some embodiments, the threat events (i.e. input data) are received from a multiple data sources having multiple different data formats.”); 
program instructions to calculate a risk score for each identified risk in the received data based on priority risk factors affecting respectively identified risks (Para [0384], “In step 2032, the RAP 120 can update a historical database of risk scores for the asset. The historical database of risk scores can indicate risk scores for the asset for a particular time and/or for particular times over an interval (e.g., a window of time). In step 2034, the historical risk scores of the historical database can be used to calculate a baseline risk score. The baseline risk score can be generated by averaging risk scores over a particular time period, the risk scores retrieved from the historical database.”); 
program instructions to dynamically optimize a risk analysis of the received input for multiple users within a user interface of a computing device by recalculating risk scores based on the received data and identified risks (Para [0105], “Another implementation of the present disclosure is a building management system. The system includes one or more computer-readable storage media having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to receive multiple threats (i.e. multiple users), the threats each indicating an incident affecting a dynamic risk score associated with an asset, wherein one or more of the threats are current threats that are active at a current point in time and one or more of the threats are historic threats that were active at one or more past times. The instructions cause the one or more processors to generate, based on the one or more current threats, the dynamic risk score at the current point in time, generate, based on the one or more historic threats, a baseline risk score, and cause a user interface to display an indication of the dynamic risk score at the current point in time and an indication of the baseline risk score.;”)
program instructions to generate a notification for the user interface of the computing device based on the dynamic optimization of the risk analysis of the received input (Para [0213], “Furthermore, based on the analyzed threat and asset data, the analytics system can present information to a user, e.g., a security officer, via user interface systems. The user interface system can facilitate alarm handling by providing contextual information together with risk scores for particular threats. Using the risk asset score for an alarm event, security personnel can filter and/or sort alarm events to show or highlight the highest risk alarms.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,3-5,7,9,10-12,14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over  Pourmohammad in view of Schneider et al. (US 20020103688 A1) (hereinafter Schneider). 
Regarding Claim 2,9 and 16 Pourmohammad teaches the limitations of claim 1 ,8 and 15 respectively.
Pourmohammad further teaches wherein calculating a risk score for each identified risk in the received data based on priority risk factors comprises (Para [0212], risk calculation) :
 identifying a risk in the received data by analyzing risks associated with the received data (Abstract , “A building management system includes one or more computer-readable storage media having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to receive threats, the threats each indicating an incident affecting a dynamic risk score associated with an asset, wherein one or more of the threats are current threats that are active at a current point in time and one or more of the threats are historic threats that were active at one or more past times. The instructions cause the one or more processors to generate, based on the one or more current threats, the dynamic risk score at the current point in time, generate, based on the one or more historic threats, a baseline risk score.”)  using a risk-based analysis engine (Fig 18 A, Para [0189]); 
calculating a plurality of risk scores for respective identified risk, wherein calculating the plurality of risk scores comprises calculating a risk score for each identified risk by (Para [0325], “The calculated risk can correspond to dynamic risk score. The risk score can gradually decay until the threats are expired. p(t) can be the decay factor that is multiplied to the risk score based on a decay model.”):
determining a priority order for each calculated risk score by arranging the calculated risk scores in a sequential manner having calculated risk scores having a greater value assigned a higher priority order than calculated risk scores having a lesser value (Para [0406], “Referring now to FIGS. 28-29, interfaces 2800 and 2900 are shown including a list of active threats for an asset listed along with the risk associated for each threat. The higher the risk score the more important that threat is. In this regard, the monitoring client 128 can dynamically prioritize alarms, i.e., threats, based on a risk score associated with the asset affected by the threat. The monitoring client 128 can be configured to dynamically sort the threats of the list 2802 and 2902 so that the highest risk scores are shown on the top of the list, allowing a user to quickly identify what threats and/or assets are associated with the highest priority. As can be seen in interfaces 2800-2900, as new threats are reported, and risk scores change, threats can move up and down the list, as can be seen from list 2802 to 2902.”).
	Pourmohammad is silent with regards to identifying an available amount of an output, and dividing the identified, available amount of output by an amount of output required by a respective user; determining a difference in a first calculated risk score of the plurality of risk scores to a second calculated risk score of the first of risk scores; 
          Schneider teaches identifying an available amount of an output, and dividing the identified, available amount of output by an amount of output required by a respective user; determining a difference in a first calculated risk score of the plurality of risk scores to a second calculated risk score of the first of risk scores (Para [0102] – [0122] presents different calculation to determine the cost vs input output relation);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement cost analysis to affect the risk as taught by Schneider into the risk analysis of Pourmohammad since the technique of Schneider is applied on risk analysis. Therefore, this technique including cost vs risk analysis model would facilitate any production system decision making and management to mitigate overall market risk and failure (Schneider, Para [0015]-[0017]).

Regarding Claim 3,10 and 17  the combination of Pourmohammad and Schneider  teaches the limitations of claim 2 ,9 and 16 respectively.
	Pourmohammad further teaches wherein calculating a first risk score in a first score comprises generating an overall risk score (Para[0087], “ In some embodiments, the instructions cause the one or more processors to determine the first value by determining a first risk score for the first threat based on a risk model, determining a second risk score for the second threat based on the risk model, and generating the risk score based on the first risk score and the second risk score.”) by summing at least two identified risks associated with a respective user in the plurality of users using the risk-based engine (Para[0072], “In some embodiments, the instructions cause the one or more processors to generate, for the particular asset, a list of threat types that the particular asset is vulnerable based on the data structure, wherein the list of threat types are threat types that affect the risk score of the particular asset, cause the user interface to display the list, receive, via the user interface, an update to the list, the update including an indication to add one or more new threat types, wherein the data structure does not indicate that the risk score of the particular asset is affected by the one or more new threat types, and update the vulnerabilities of the data structure based on the received update by adding (i.e. summing)or removing vulnerabilities based on the indication to add the one or more new threat types or remove the one or more threat types of the list.”) . 

Regarding Claim 4,11 and 18 Pourmohammad teaches the limitations of claim 1 ,8 and 15 respectively.
	Pourmohammad further teaches wherein dynamically optimizing a risk analysis of the received input for multiple users comprises: determining an initial risk of a first received input, wherein the first received input comprises a good, service, and output (Abstract, “The instructions cause the one or more processors to generate, based on the one or more current threats, the dynamic risk score at the current point in time, generate, based on the one or more historic threats, a baseline risk score (i.e. initial risk) , and cause a user interface to display an indication of the dynamic risk score at the current point in time and an indication of the baseline risk score”) ;
	Pourmohammad is silent with regards to calculating cost of actual production of an output associated with the first received input, by adding a predetermined percentage of total cost of the output associated with the first received input to a summed calculated cost, wherein a summed calculated cost comprises: adding a direct cost of the output associated with the first received input to a fixed cost of the output associated with the first received input, and an indirect cost of the output associated with the first received input; in response to calculating cost of actual product of the output associated with the first received input, identifying at least one requirement from at least one user of multiple users; introducing at least one identified risk associated with a respective user of multiple users to the calculated cost of the output associated with the first received input; and recalculating cost of the output associated with the first received input to by calculating an average cost for each user after the introduction at least one identified risk and dividing the average cost for each user by the calculated cost of the first received input, wherein the average cost for the respective user of multiple users is the calculated cost of actual production of the first received input divided by an actual quantity of the first received input.  
	Schneider teaches calculating cost of actual production of an output associated with the first received input ( Para[0005], “To select which crops to plant, as well as the most optimum amount of the crop, the farmer estimates production costs and projects crop market prices and yield to calculate an expected rate of return for a given crop. The farmer assesses the variance of projected prices and yields. Contracting for a crop can alleviate market uncertainty; however, crop yield uncertainty is a function of uncontrollable factors inherent in agriculture, such as, for example, weather and blight.”) , by adding a predetermined percentage of total cost of the output associated with the first received input to a summed calculated cost ( Para[0153], “The decision variables for these bundles, consisting of one or more of the following: product brand names, prices and quantities and production contracts, once selected by the production planning optimization algorithm, generate an explicit bill of materials or product order, and may be transmitted (electronically via the Internet 66 or other private network) to the suppliers' and buyers' real-time pricing engines 64. This order specifies the name brand of the product, the quantity required, the unit price and the total price by line item.”) , wherein a summed calculated cost comprises: adding a direct cost of the output associated with the first received input to a fixed cost of the output associated with the first received input, and an indirect cost of the output associated with the first received input; in response to calculating cost of actual product of the output associated with the first received input ( Para [0095], “ Objective function coefficients are linked to decision variables. For the profit maximization model, these coefficients are computed as expected (per acre) crop revenue minus production costs. Per acre crop revenue is an estimated unit market price multiplied by an estimated yield. Production costs are an aggregation of all variable costs associated with planting, nurturing, harvesting, and selling a specific crop. Production costs may vary for a given field or a given season; these variances are accounted for as shown in FIG. 13 whereby variable costs are dependent upon a particular field. The summation of the product of objective function coefficients and decisions variables form the mathematical model objective function.” ), identifying at least one requirement from at least one user of multiple users; introducing at least one identified risk associated with a respective user of multiple users to the calculated cost of the output associated with the first received input; and recalculating cost of the output associated with the first received input to by calculating an average cost for each user after the introduction at least one identified risk and dividing the average cost for each user by the calculated cost of the first received input, wherein the average cost for the respective user of multiple users is the calculated cost of actual production of the first received input divided by an actual quantity of the first received input ( Para[0016] discusses about relation between risk and cost of production . In similar manner.  Para [0104] –[0122] also presents  different equation showing risk and average cost and relation between input ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement cost analysis to affect the risk as taught by Schneider into the risk analysis of Pourmohammad since the technique of Schneider is applied on risk analysis. Therefore, this technique including cost vs risk analysis model would facilitate any production system decision making and management to mitigate overall market risk and failure (Schneider, Para [0015]-[0017])

Regarding Claim 5,12 and 19 the combination of Pourmohammad and Schneider teaches the limitations of claim 4 ,11 and 18 respectively.
	Pourmohammad is silent with regards to: identifying the recalculated cost of the output associated with the first received input; dividing the identified recalculated cost by the average cost of each user; and verifying the recalculated cost by comparing the outcome of the division to a deviation percentage, wherein a positive verification results in the deviation percentage equaling one.  
	Schneider teaches: identifying the recalculated cost of the output associated with the first received input (Para [0022], production cost ); dividing the identified recalculated cost by the average cost of each user; and verifying the recalculated cost by comparing the outcome of the division to a deviation percentage, wherein a positive verification results in the deviation percentage equaling one ( Para[0105]-[0122] presents cost relationship with input ).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement cost analysis to affect the risk as taught by Schneider into the risk analysis of Pourmohammad since the technique of Schneider is applied on risk analysis. Therefore, this technique including cost vs risk analysis model would facilitate any production system decision making and management to mitigate overall market risk and failure (Schneider, Para [0015]-[0017])

Regarding Claim 7 and 14 the combination of  Pourmohammad and Schneider teaches the limitations of claim 4 ,11 and 18 respectively.
	Pourmohammad is silent with regards to : notifying at least two users of a recalculated cost associated the received input for at least two users.  
	Schneider teaches notifying at least two users of a recalculated cost associated the received input for at least two users (Para[0020], “The output generated through an interactive session between the user and the present invention is a farm management plan. This farm management plan reflects the user’s preferences towards particular crops, available resources, management capabilities and level of risk aversion. In addition, the farm management plan compiles a list of production inputs (including, without limitation, seed, chemical, fertilizer, etc.) and other associated plan elements (including, without limitation, level and type of crop insurance policies, forward production contracts, operating loan requirements, etc.). These production inputs and other associated plan elements may be transmitted electronically (i.e., via the Internet or a virtual private network) to vendor ordering systems for price quotes and/or purchase orders.”) .  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement cost analysis to affect the risk as taught by Schneider into the risk analysis of Pourmohammad since the technique of Schneider is applied on risk analysis. Therefore, this technique including cost vs risk analysis model would facilitate any production system decision making and management to mitigate overall market risk and failure (Schneider, Para [0015]-[0017])

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Griffin et al. (US 20140278731 A1) – Thus art teaches for applying risk analysis to identify optimal crop varieties.

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AEYSHA. SULTANA
Examiner
Art Unit 2862

/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        7/15/2022